Citation Nr: 0812031	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-41 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include whether new and material evidence 
has been received to reopen the previously denied claim.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO.  

The veteran's Substantive Appeal requested a hearing before 
the Board.  A hearing was duly scheduled in March 2005, but 
the veteran failed to appear.  The veteran subsequently 
withdrew his hearing request in writing.   

In February 2008, the veteran's representative submitted 
additional evidence, in the form of morning reports from the 
4th Battalion, 8th Field Artillery Regiment (4/8 FA) 
essentially documenting the veteran's presence in that unit.  

Those documents were not before the RO at the time of the 
last adjudication via the Supplemental Statement of the Case 
(SSOC) in June 2007, and the documents were not accompanied 
by a waiver of initial RO review.  

However, the fact of the veteran's presence in the 4/8 FA was 
already documented via his DD Form 214 and other documents in 
his service personnel record.  As the new documents are 
redundant of evidence already of record, remand for original 
RO consideration is not required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Board denied claim of service connection for PTSD in 
a September 2002 decision; the veteran did not appeal.  

3.  The additional evidence received since September 2002 is 
not cumulative or redundant of evidence of record at the time 
of the prior denial, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  The veteran is not shown to have had combat with the 
enemy during his period of active service in the Republic of 
Vietnam.  

5.  The veteran currently is not shown to have a diagnosis of 
PTSD that is due to a verified or potentially verifiable 
stressor of his period of active service, including that in 
the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The Board's September 2002 decision denying service 
connection for PTSD is final. 38 U.S.C.A. §§ 511(a), 7103, 
7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007) 

2.  As evidence received since the Board's September 2002 
denial of service connection for PTSD is new and material, 
the criteria for reopening that claim are met.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2004, prior to the May 2004 rating decision on 
appeal, the RO sent the veteran a letter advising him of the 
criteria for reopening a previously denied claim.  The same 
letter advised the veteran that to establish service 
connection the evidence must show an injury in service or a 
disease that began in or was made worse during military 
service, or an event causing an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the January 2004 letter satisfied that requirement.  
Further, as the Board's decision below reopens the claim for 
adjudication on the merits, there is no prejudice to the 
veteran under Kent.  

The January 2004 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  The letter advised the 
veteran that that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been expressly met in this appeal.  

The RO did not expressly fulfill the fourth content-of-notice 
requirement (a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim) in that the RO did not advise the veteran to "give us 
all he's got."  However, the Board finds that the 
requirement has been constructively advised to do so.  

The veteran has been advised of the evidence required to 
support his claim, and he has been continuously advised of 
the evidence of records via the rating decision, via the 
Statement of the Case (SOC), the Supplemental Statements of 
the Case (SSOCs), and via the previous adjudication documents 
of the RO and the Board.  The veteran has accordingly been 
constructively invited to submit any evidence in his 
possession that relates to his claim that is not already of 
record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent SSOC in 
June 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are both on file, as are medical 
records from those VA and non-VA medical providers that the 
veteran identified as having relevant records.  The veteran 
has not identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having additional records that should be obtained before the 
appeal is adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  As 
noted in more detail hereinbelow, the RO has submitted 
requests to the Center for Unit Records Research (CURR) and 
the National Archives and Records Administration (NARA) in 
pursuit of verification of the veteran's claimed stressors, 
and received essentially negative responses from both 
agencies.  

As noted in the Introduction, the veteran withdrew his 
request for hearing.  However, the veteran testified before 
the Board via videoconference from the RO in January 2001 in 
support of his previously-denied claim; as the Board's action 
below reopens the claim for adjudication of the merits, the 
Board has considered all evidence of record, including the 
transcript of the January 2001 videoconference.  

Finally, the Board finds no reason to remand for a medical 
examination at this point, for the reasons articulated below.  

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  As will be explained, the veteran has not presented 
a prima facie case because he does not have a verified 
stressor.  

The veteran has been reported to have a diagnosis of PTSD, 
but the severity of his symptoms is not pertinent to the 
claim until such time as his disorder is service connected.  
There is accordingly no purpose to be served by remanding for 
medical examination at this time.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

A.  New and Material Evidence

The Board issued a decision in September 2002 that denied 
service connection for PTSD.  The veteran did not appeal the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims.  

As the Board's decision in September 2002 was not appealed, 
it is final as to the evidence of record at the time. 
38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
October 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The RO denied service connection because there was no 
competent diagnosis of PTSD and no verifiable in-service 
stressor; the Board's September 2002 decision denied the 
claim on the basis that there was no competent diagnosis of 
PTSD.  

The evidence associated with the file since September 2002 
includes treatment records from the VA Medical Center (VAMC) 
in which the veteran is diagnosed by at least one VA 
psychiatrist as having PTSD.  

The Board finds that the evidence above is "new" because it 
was not before the Board in September 2002.  

The Board also finds that the new evidence is "material" 
because it relates to a previously unestablished fact (i.e., 
competent diagnosis of PTSD) and raises a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board finds that criteria are met for 
reopening the claim of service connection for PTSD and 
adjudicating the claim on the merits.  


B.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Diagnosis

The VA medical treatment records include an October 2003 note 
by a VA staff psychiatrist showing a diagnosis of "chronic 
severe Vietnam War-induced post traumatic stress disorder in 
relapse."  The psychiatrist recorded reported stressful 
experiences related to combat as reported by the veteran.  
The diagnosis of PTSD was subsequently continued by other VA 
psychiatrists.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  

VA can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44. 

The Board accordingly finds that the veteran is competently 
diagnosed with PTSD. However, just because a physician or 
other health care professional has accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.   
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In his correspondence to VA, and in various comments to 
medical providers, the veteran cited the following in-service 
stressors: (1) the veteran saw many people being killed; (2) 
the veteran was present at Cam Ranh Bay when it "was hit" 
(unspecified); (3) the veteran's friend (not named) was 
wounded; (4) the veteran was exposed to incoming mortar and 
rocket fire at Dong Ha during the Tet Offensive; (5) the 
veteran observed Vietnamese civilians being run over by 
American convoys, sometimes intentionally; (6) the veteran 
was exposed to booby traps, sniper fire, and mortar fire 
while driving an ammunition truck in convoys between Dong Ha 
and outlying fire bases; (7) the veteran's friend, Private 
[redacted], was killed in action in the summer of 1969 and he 
saw Private [redacted] body in a bag awaiting evacuation; and 
(8) the veteran observed a Vietnamese woman being run over by 
an American truck in Da Nang.  

Although the veteran has reported having these experiences in 
the Republic of Vietnam, the Board finds no independent basis 
for concluding that he participated in combat with the enemy 
during his service in the Republic of Vietnam.  

The veteran's SPR shows that he served in the Republic of 
Vietnam from May 1968 to May 1969 (11 months and 22 days).  
His unit of assignment at that time was Service Battery, 8/4 
FA; his military occupational specialty (MOS) was 63C20 
(tracked vehicle mechanic).  However, the Board emphasizes 
that service in a combat zone, without more, is not 
sufficient to establish that a veteran engaged in combat with 
the enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

In this case, neither the SPR nor his STR provide any 
objective evidence the veteran personally participated in 
combat or received a combat-related wound or traumatic injury 
of any kind while he was in the Republic of Vietnam.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
However, in addition to the absence of any official indices 
of combat (Purple Heart Medal, Combat Infantry Badge, etc.) 
there is lacking any unofficial indices of combat, such as 
lay statements ("buddy statements").  

It is possible that the alleged mortar barrages at Cam Ranh 
Bay and Dong Ha could, conceivably, be independently 
verifiable.  Pentecost, 16 Vet. App. 124.  However, the 
veteran has not provided sufficient details or information to 
support any attempt to independently verify the occurrence of 
any such event while he was in the Republic of Vietnam, and 
the veteran has not provided any other objective evidence-to 
include statements from former service comrades-to place him 
in the general vicinity of such attacks.  

In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Since combat has not been established, the 
claimed stressors cannot be verified on the basis of the 
veteran's assertions, alone; rather, the claimed stressor 
must be demonstrated by objective evidence.  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  Wood, 1 Vet. App. at 192.  

In this case, there is no objective evidence to establish the 
occurrence of any claimed in-service stressor identified by 
the veteran in connection with his claim.  The anecdotal 
experiences of the type cited by the veteran simply cannot be 
verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  

The RO attempted to verify the veteran's account of having 
seen the body of his friend, Private [redacted], who was killed 
in Quang Tri in the summer of 1969.  (In July 2004, the 
veteran was unable to recall the dead soldier's name, but 
later identified the dead soldier as "Private [redacted]" in 
November 2004)  

The research provided by NARA in response to a request for 
the RO showed that a Private [redacted], United States 
Army, had been killed in Quang Tri Province in June 1969.  
Private [redacted] was a rifleman assigned to C Company, 1st 
Battalion, 61st Infantry Regiment (1/61 IN) of the 5th 
Infantry Division; as noted, the veteran was assigned to 
Service Battery, 8/4 FA, 108th Artillery Group in and around 
Dong Ha.  

Neither NARA nor CURR was able to provide journal records 
from the veteran's unit (8/4 FA).  A unit diary from the 1/61 
IN was provided by NARA, but yielded no indication that any 
elements of the 8/4 FA and the 1/61 IN were co-located.  
Neither NARA nor CURR could verify whether the 8/4 FA fired 
in support of the 5th Infantry Division.

The Board notes at this point that the veteran's service 
representative asserts that NARA's provision of diaries from 
1/61 IN, when none were available for 4/8 FA, is evidence 
that the two units were collocated.  The service 
representative argues that since the 1/61 IN diaries show 
detonated mines and sniper attacks on that unit, those 
entries should be adequate to support that the veteran, who 
was in the same vicinity, was also exposed to such attacks 
per Pentecost.  

The Board disagrees.  NARA was specifically asked to provide 
diaries from 1/61 IN because the veteran had cited exposure 
to the death of a soldier from that unit.  In fact, the 1/61 
IN unit diaries do not show any interaction whatsoever 
between that unit and the 4/8 FA.  Accordingly, any combat 
action attributed to the 1/61 IN cannot be presumed to have 
involved the 4/8 FA.  

As noted, the veteran has not provided specific information 
about this claimed stressor event to permit further effort at 
verification or meaningful analysis at this time.  Without 
more from the veteran, the Board is unable to find 
independent corroboration of any claimed stressor event to 
support a diagnosis of PTSD.  

The veteran's mother submitted a statement in July 2004 that 
she had recently found a gun under the veteran's pillow.  His 
wife concurrently submitted a statement that, during their 
marriage in July 1969 (two months after the veteran's return 
from Vietnam), the veteran would occasionally withdraw from 
her and seek solitude and particularly became withdrawn after 
his wife miscarried in 1970, 1972 and 1978 but was generally 
loving and caring until some time after 1981.  

The statements by the veteran's wife and his mother are 
probative regarding symptomology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) ("[a] layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms").  However, neither statement provides objective 
evidence of a stressful event in service or of chronic PTSD 
since discharge from service.  

The Board has carefully considered the credibility and 
competence of the veteran's lay statements regarding his 
stressors.  As noted, there must be objective evidence of 
participation in combat, or objective evidence of a 
noncombat-related stressor; the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood, 1 Vet. App. at 192.  

Under these circumstances, the Board must conclude that there 
is no verified or verifiable stressor to support the claim 
for PTSD.  Simply stated, none of the specific in-service 
stressful experiences as identified by the veteran has been 
corroborated by credible evidence, and the record does not 
present any basis for VA further developing the record in 
this regard.  


Nexus

The Board finds, in its analysis of this record, that the 
veteran is not shown to have a competent diagnosis of PTSD 
that can be linked to any verified or verifiable in-service 
stressor.   Thus, there can be no medical evidence of nexus.  
Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible evidence that a claimed in-service stressor 
occurred- which is an essential element for establishing 
service connection for PTSD-that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


